—Appeal from a judgment of Monroe County Court (Connell, J.), entered March 17, 2000, convicting defendant after a jury trial of, inter alia, burglary in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of one count each of burglary in the first degree (Penal Law § 140.30 [3]) and attempted assault in the second degree (§§ 110.00, 120.05 [2]) and two counts each of criminal contempt in the first degree (§ 215.51 [b] [i], [v]) and endangering the welfare of a child (§ 260.10 [1]). Defendant was sentenced to concurrent terms of incarceration on the felony counts, the greatest of which is 14 years. We agree with defendant that County Court erred in permitting the People to elicit testimony on redirect examination of the victim concerning the facts underlying a prior order of protection after the court had properly ruled that such testimony was inadmissible pursuant to People v Molineux (168 NY 264). We conclude, however, that the error is harmless. The evidence of defendant’s guilt is overwhelming and there is no significant probability that defendant would have been acquitted but for the error (see generally People v Crimmins, 36 NY2d 230, 241-242). The sentence is not unduly harsh or severe. Present—Pigott, Jr, P.J., Hurlbutt, Kehoe, Burns and Gorski, JJ.